[gp3llnyglv5j000001.jpg]

 

Exhibit 10.3

Supplement to Employment Agreement

June 20, 2019

This SUPPLEMENT is made to the employment agreement (the “Agreement”) by and
between Autoliv, Inc., a Delaware corporation (the “Company”), and Daniel
Garceau (the “Executive”), that was entered on March 21, 2018.

1.

Section 2 of the the Agreement will be changed as follows:

Employment.  The Executive is hereby employed on the Effective Date as the
President, Americas of the Company.  In this capacity, the Executive shall have
the duties, responsibilities and authority commensurate with such position as
shall be assigned to him by the Chief Executive Officer and President of the
Company (the “Chief Executive Officer”). The principal workplace for the
Executive shall be Ogden Utah, United States.

2.

The change made to Section 2 above will not constitute a Good Reason upon
signing this supplement to the Agreement as defined in Article 10-(c)-(iii) of
the Agreement.

3.

Article 10-(c)-(iii) of the Agreement will be changed as follows:

(iii) the relocation of the Executive’s principal place of employment by the
Company to a location more than 30 miles from the Executive’s any of the
principal places of employment mentioned in Section 2, as modified with this
Supplement to Employment Agreement, except for required travel on the Company’s
business to an extent substantially consistent with the Executive’s present
business travel obligations;

4.

Other terms and conditions of the Employment Agreement remain unchanged.

IN WITNESS WHEREOF this Supplement has been executed the day and year first
above written.

AUTOLIV, INC

 

 

 

 

Sherry Vasa

 

Daniel Garceau

EVP Human Resources & Sustainability

 

 

 

 